Citation Nr: 1036258	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-11 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1973 to 
November 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

As support for his claim, the Veteran testified at a hearing at 
the RO in November 2008 before the undersigned Veterans Law Judge 
of the Board, also commonly referred to as a Travel Board 
hearing.

The Board subsequently, in January 2009, remanded the claim to 
the RO via the Appeals Management Center (AMC) for further 
development and consideration.  This necessary additional 
development of the claim, however, could not be completed because 
the RO and AMC were unable to locate the Veteran.  However, in 
April 2010, having learned of his whereabouts (actually, that he 
is homeless), the Board again remanded the claim to the RO via 
the AMC to try and complete this necessary additional development 
of the claim - including by contacting him through one of his 
treating therapist that had contacted VA on his behalf.

The Board also recently, in March 2010, advanced this appeal on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The probative (i.e., competent and credible) medical and other 
evidence of record indicates the Veteran's PTSD is as likely as 
not attributable to his military service and, in particular, to 
what amounts to personal assaults.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for PTSD - in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38  U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD. The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).



If, on the other hand, there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there 
generally must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, 
by itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That 
is to say, a stressor cannot be established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).

Very recently, however, as of July 13, 2010, VA amended its rules 
for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  As well, because of still other 
amendments, claims predicated on personal or sexual assault 
invoke special consideration - such as by creating an exception 
to the holding in Moreau and accepting after-the-fact medical 
nexus evidence to link the PTSD to 


the Veteran's military service and by allowing evidence from 
sources other than his service records to corroborate his account 
of the claimed stressor incident, including indications of 
behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) 
and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  But this most 
recent regulation amendment has no impact on PTSD stressors 
experienced during combat, internment as a POW or, as here, 
the result of personal or sexual assault.

So in the cases that are not within the purview of these 
exceptions mentioned, just because a physician or other health 
professional accepted appellant's description of his or her 
experiences as credible and diagnosed appellant as suffering from 
PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his or her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).



Turning now to the facts of this particular case, the Veteran 
claims he has PTSD as a result of personal assaults during 
service, involving what amounted to racism and harassment 
beginning during basic training as well as three particular 
incidents:  1) an assault by Panamanian authorities, 2) 
witnessing Panamanian women being raped in his barracks and 
involuntarily committed to a prostitution ring, and 3) being 
assaulted by several other sailors while aboard the USS Trippe.

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, a March 2006 letter from a VA 
physician, K.V., M.D., diagnosed PTSD based on the Veteran's 
report of having experienced stressors during his military 
service.  And in Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court noted that diagnoses of PTSD are presumably in accordance 
with the DSM-IV criteria, both in terms of the adequacy and 
sufficiency of the stressors claimed.  Therefore, the Board finds 
that the Veteran has the required current DSM-IV diagnosis of 
PTSD.

There still, however, has to be confirmation of a stressor in 
service and attribution of the PTSD diagnosis to that stressor.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).



With respect to his time in boot camp and "A school", the 
Veteran is essentially alleging his trauma amounts to having been 
identified as "the smart, colored one," isolated, and singled 
out as a potential "credit to [his] race."  See November 2008 
hearing testimony.  He contends he was the brunt of racially-
motivated, hostile verbal attacks that are not documented in the 
record.  However, insofar as his statements go regarding his 
particular qualifications, his records show he entered the 
military with a 10th grade education and graduate equivalency 
degree (GED).

The Veteran also claims that, while stationed in Panama, the 
harassment continued and he was subject to a specific incident 
wherein he was detained and assaulted by Panamanian authorities 
while riding his motorcycle off base.  See his October 2005 
statement.  His service personnel records show he was stationed 
in Panama from September 1973 to March 1974.  The records also 
show he requested a new military identification card in February 
1973 when the "wallet containing ID card etc. was lost Saturday 
Feb 9, 1974 while operating motorcycle in Republic of Panama."  
His STRs do not show any medical care during that time frame for 
injuries consistent with an assault.  His military personnel 
records show several disciplinary actions taken while he was 
stationed in Panama, but there is no mention of any involvement 
of the Panamanian authorities.  

The Veteran also claims that, while stationed in Panama, he 
witnessed his bunkmate and two other sailors, identified as C.C., 
R.W., and S.R., repeatedly raping women in their barracks and 
running a prostitution ring.  He claims he did not report them 
for fear of reprisal.  He also claims the assailants were taken 
into custody by Panamanian authorities, but that he was 
transferred prior to any legal resolution of the charges against 
them.  See his October 2005 statement.  His STRs do not show any 
medical care while stationed in Panama, much less related to 
these type events; nor is there any other evidence of record 
supporting these assertions, although he maintains that verifying 
the service of the servicemembers who he claims raped Panamanian 
women in his presence and forced them into prostitution, 
identified as C.C., R.W., and S.R., would corroborate this 
stressor.  The fact that these men may have served with him would 
not support this assertion that they raped women or that they 
were engaged in a prostitution ring.  And again, insofar as the 
Veteran asserts he was subject to racism and harassment while in 
Panama, this amounts to allegations regarding racist verbal 
statements - including singling him out and references to 
"colored boys," which are not corroborated by the evidence of 
record.

Finally, in addition to his continued allegations of racism and 
general harassment, the Veteran claims that while aboard the USS 
Trippe several others sailors "attempted to wrestle [him] down 
and shove axle grease up [his] anus as some form of traditional 
Navy hazing."  See his October 2005 statement.  His STRs show he 
sustained an abrasion to his knee when pushed by a BM3 aboard 
ship in May 1974.  A July 1974 record states he "cut foot 3 days 
ago while in [a] fight."  He also asked to "see a shrink" in July 
1974 because he felt that people were always riding him and 
taking advantage of him.  But the record does not indicate he 
ever received psychiatric evaluation or counseling while in 
service, including for a stress-related mental illness, keeping 
in mind VA did not adopt the PTSD nomenclature until 1980 or 
thereabouts, so several years after his military service had 
ended.  

Generally, as mentioned, credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See again Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  In Patton, however, 
the Court noted an exception to this general rule where, as here, 
the claim for PTSD is predicated on personal or sexual assault 
since history has shown that it is not unusual for there to be an 
absence of military records documenting the events of which the 
Veteran complains.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many years 
after it occurred.  This is the reason evidence from sources 
other than the service records and signs of behavior change, 
etc., may corroborate an account of a stressor incident.  
See Patton, 12 Vet. App. at 281.



In support of his claim, the Veteran points to his behavior 
patterns in service as an indication of the occurrence of these 
traumatic events.  His records document his history of behavior 
and performance problems throughout service - which arguably 
suggests he had problems throughout his brief military career.  
This is particularly important as he asserts his harassment began 
in boot camp and continued throughout his military service.  

The Veteran's service personnel records show that he enlisted in 
April 1973 and successfully completed his recruit training in 
June 1973.  His performance evaluation for the period of July to 
August 1973 - during which time he was a student in Basic 
Electricity/Electronics (BE/E) School, provides that he 
"demonstrated the inability to cope with the subject matter of 
the self-paced course presented at BE/E School mainly because of 
his weak academic background.  Even with this handicap [he] tried 
extremely hard... [and] maintained a jovial attitude...and helped to 
promote good morale among his class mates."  His records show 
that he only completed 1 of 5 weeks of BE/E school, although he 
attended 3 weeks.  His records indicate his "lack of good study 
habits was his demise" and that his weak math skills also 
precluded his completion of the course.

His performance evaluation for the immediately ensuing period 
from September 1973 to March 1974 - during which time he was 
working as a driver, file clerk, bookkeeper, general office 
assistant, and pass clerk, indicates "[he] is an immature young 
man possessing a very high intellect, but lacking in common 
sense."  It also provides he "[does] not consider the 
ramifications of his actions and becomes excited and agitated 
when confronted with the consequences."  It further notes that 
his performance was generally less than acceptable.  During this 
time, his service personnel records also show he was disciplined 
for 2 days' unauthorized absence in December 1973; and in March 
1974 he was also disciplined for disobeying a lawful order and 
being disrespectful in language.



Shortly following that time period, the Veteran's service 
personnel records also show he was disciplined again in June 1974 
for dereliction of duty and yet again for unauthorized absence 
that next month in July 1974.  As well, he was disciplined for 
still another period of unauthorized absence, this time for 24 
days, between August and September 1974.  That next month, 
October 1974, he was recommended for discharge because of his 
"frequent involvement of a discreditable nature with military 
authorities."  Ultimately, he was administratively discharged 
from the Navy in November 1974.

This evidence affirms the Veteran's military service was 
characterized by personal and occupational challenges.  That is, 
during his approximately 19 months of active duty service, his 
STRs and service personnel records extensively document his 
military experience - including his medical treatment, his 
punishments, and his ultimate discharge.  However, there is no 
specific mention or suggestion of the alleged stressor incidents.  
The causes of his behavioral problems in service were never 
associated, either expressly or by implication, with the type of 
mental and other trauma and duress he now alleges occurred.

That said, the record nonetheless includes the March 2006 letter 
prepared by two VA mental health professionals - K.V., M.D., and 
J.O., M.S.W., supporting the Veteran's assertions regarding the 
occurrence of his asserted in-service stressors and later 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3) (VA regulation 
provides that VA may submit any evidence it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred).  

The letter provides the Veteran reported intrusive memories of 
the stressor events - particularly obsessive thoughts about his 
persecution by one fellow servicemember concerning the rape 
victims.  It provides these thoughts have associated mood 
symptoms resulting from guilt, helplessness, and an accompanying 
sense of 
self-blame - even anger, for his not having been able to save 
these women who looked "like men."  It also provides the 
Veteran reported periodic nightmares related to his military 
service.  It provides he is extremely psychologically and 
physiologically reactive to situations where he feels persecuted 
or threatened, and this reactivity has led to his history of 
fighting, violence, and substance abuse.  

This supporting evidence further indicates the Veteran is 
generally avoidant of intimacy with others and that he trusts no 
one, feels emotionally stifled, and has had difficulty 
establishing attachments to others and maintaining relationships.  
He avoids dealings with the military or with the government in 
general, and it was only in 2001, after his cycle of anger, 
depression, impulsivity, and violence led him to a suicide 
attempt that he was willing to engage with the VA to obtain 
treatment.  It provides his view of the future has at times been 
extremely hopeless, and has led to several depressive episodes 
and one relatively recent suicide attempt.  

Moreover, according to this supporting evidence, the Veteran 
always feels at risk, never lets his guard down, and has 
difficulty falling asleep.  His most impacting symptoms are 
related to anger, paranoid ideation, impulsivity, and 
hypervigilence.  He often feels as though he is being followed 
and consistently persecuted and victimized by family, police, the 
government, and strangers.  He has had multiple confrontations 
with family and strangers related to his sense that his safety is 
constantly at risk or his integrity, rights, or value is 
questioned.  He has difficulty concentrating, at times, 
particularly once his anxiety symptoms are activated.  

This supporting evidence confirms the Veteran's PTSD symptoms 
have been chronic and persistent since his discharge from service 
in 1974, and this syndrome of mood arousal symptoms has had a 
severe and global impact on his social and occupational 
functioning, escalating in severity over the past 5 years.  So 
these mental health care professionals attribute his PTSD 
diagnosis, at least in part, to his asserted personal assault 
stressors in service.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).



The Board finds that these mental health care professionals' 
positive opinions regarding whether the Veteran was personally 
assaulted while in service, as well as their linking his current 
PTSD symptoms to that those assaults, to be probative, 
i.e., competent and credible, medical evidence supporting his 
claim for service connection, especially as their opinions are 
well-reasoned and based on an independent review of his claims 
file as well as an objective clinical evaluation.  So they have 
the proper factual foundation and, thus, are entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  Their opinions also 
remain unrefuted.  And so, service connection must be granted 
with resolution of all reasonable doubt in the Veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating that an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, nor 
is definite etiology or obvious etiology).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


